   Case 1:20-cv-03054-SAG Document 1-3 Filed 10/20/20 Page 1 of 2




                      EXHIBIT B



 CompIaint/Application and Affidavit In
Support of Judgment To Trans Union, LLC
DR 10/08/2020 (OORA26) 3.103509.03047775
                                 Case 1:20-cv-03054-SAG Document 1-3 Filed 10/20/20 Page 2 of 2
               DISTRICT COURT OF MARYLAND FOR Baltimore City
                                 LOCATED AT (COURT ADDRESS)                                                          COMPLAINT/APPLICATION AND AFFTOAVTT
   ?df 501 E. FAYETTE ST
    1.';                                                                                                                  IN SUPPORT OF JUDGMENT
                                                                                                                  B $5,000 or under D over $5,000 D over $10,000
                                                                                                          Clerk: Please docket this case in an action of D contract |g tort
 ccv                                      CASE NO.

                                                ^^o-3o
                                                                                                          D replevin Q detinue D bad faith insurance claim
                                                                                                        The particulars of this case are:

   Plaintiff
                                          PARTIES                                                       COUUNT ONE-THREE COUNTS OF FAILURE TO CORRECT
    Dax Johnson                                                                                         CREDFT UNDER FAIR CREDIT REPORTING ACT.
    4427 Craddock Ave
    Baltimore, MD 21212                                                                                  COUNT TWO- FAILURE COMPLY WTTH REQUESTS OF
                                                                                                         INFORMATION THAT IS IN MY CREDIT FILE

                                                vs.
                                                                                                         COUNT THREE- ADDED REMOVED FILES BACK TO CREDIT
   Dcfctidant(s):                                                                                       FILE ILLEGALLY
                                                                                     Sirvt by;
   i TRANS UNION                                                                     Identified
     P.O. BOX 2000                                                                       Mul            COUNT FOUR- CAUSING EMOTIONAL DISTRESS
                                                                                     DPrinte
     CHESTER, PA 19016                                                                     Proccu
                                                                                     a Constable        COUNT FIVE- NEGATTVELY AFFECTING MY ABILHT TO
                                                                                     a Sheriff          GET APPROVED FOR A HOME LOAN AND CAR LOAN
   2. SERVE ON                                                                        Scryc
                                                                                     BCenified
    CHRISTOPHER CARTWRIGHT                                                             Mail
    P.O. BOX 2000                                                                     d Private
                                                                                         Piuceu
    CHESTER, PA 19016                                                                 QCooatabLe
                                                                                      Q Sheriff'
   3.                                                                                Ssrvt by.
                                                                                     a Certified                                               (See Continuation Sheet)
                                          Q                                             Mail
                                          ••-
                                                                                      D Private          The plaindff claims S 5000_        ., plus interest of $ c>
                                  .^f t-<-                                               Process
                                                                                      D Constable
                                                                                                         interest at the D legal rateQconta^ctual rate calculated at.                             -%,
                       <••'       0 C.)                                              a Sheriff           from_to• (_days x S
                                                                                                         per day) and attorney's fees of $                                    plus court costs.
   4.
                          ~'.-    <a
                                   3                                                 Semby:
                                                                                     D Certified
                                                                                        Maul
                                                                                                            Return of the property and damages of $
                                   c^ ^                                              D Private              for its detention m an action ofreplevm.
                                                                                           Process       D Return of the property, or its value, plus damages of
                                  £ t.                                                D Cotuttblc             $_ for its detention in actLon of detinue.
                                                                                      [3 Sheriff^        [g Other, CORRECTION OF CREDIT FILE^S^?-C^
                                     N—
                                    SATTORNEYS                                                                and deAa.ntjs  judginert^Mefe
                                                                                                                   leiNp^s jud^
   For PMntiff- Name, Address, Telephffii' Number & Cod:                                                               \^-c \^
                                                                                                                                                                                       "CPFIDNoT
                                                                                                          Printed Name: Dax Johnson
                                                                                                          Address: 4427 Craddock Ave
                                                                                                         TelephoDc Number: 443-703.9302
                                                                                                         Fax:.
                                                                                                          E-mail:
                                                                          MILITARY SERVICE AFFIDAVIT
 D Defendant(s).                                                                                                                                                       is/are in the military sCTvice.
 D No defendant is in the military service. The facts supportiag%is statement are:.
                                                 Specific^ctB nauff be pvw for ifac Court to wocludc tfaat ucb Defaxbunf wiw it t uiairalpuwc i< not n fe militMy7

 B I am unable to determine whether or not any defendant is in military service.
 I hereby declare or affmn under the.penalties bfperjuiy that the facts and matters set forth in the aforegoing Affidavit are true and correct to
 the best of my knowledge, infonnatibn, and belief.' '
                                  Date                                                                                                           Signature nfAtBut
                APPLICATION AND AFFIDAVIT IN SUPPORT OF JUDGMENT (See Plaintiff Notice on Back Page)
 Attoched hereto are tfie indicated documents which contam sufficient detail as to liability and damage to apprise the defendant clearly of the
 claun against the defendant, including the amount of any interest claimed.
 D Properly auAenticatedcopy of any note, security agreement upon which claim is based D Itemized statement ofaccountD hiterest worksheet
 D Vouchers D Check D Otfier written document T3-_._D Verified itemized repair bill or estimate
 I HEREBY CERTIFY: That^I am the D plamriff D _of the plaintiff herein and am competent to testify
  to tfie matters stated m this Complamt, wbich are made on my personal knowledge; that there is justly due and owing by the defendant to the
 plaintiff the sum set forth m the Complamt.
 Icompetent
   solemnly affirm   under the penalries'of perjury and upon personal knowledge Aat the contents of the above Complaint are true and I am
               to testify to these'matters.
                                  T5(e-                                                                                                          Signature of Aflunt
 DC-CV-001 (front) (Rev. 12/2018)
